Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 24, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149902(87)(88)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  THOMSON REUTERS (TAX & ACCOUNTING) INC.,                                         Bridget M. McCormack
               Plaintiff-Appellee,                                                       David F. Viviano,
                                                                                                       Justices
                                                             SC: 149902
  v                                                          COA: 313825
                                                             Ct of Claims: 11-000091-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  __________________________________________/

         On order of the Chief Justice, the motion for temporary admission under MCR
  8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of plaintiff-appellee in this case: R. Gregory Roberts and
  Hollis L. Hyans.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 24, 2014